Dawson, J.
(dissenting in part) : No authority is vested in the board of county commissioners to send the funds out of the county except as conferred by the statute. If a lawful bank exists in the county, and it offers the minimum rate of interest and a sufficient bond to protect the county, the authority to send the funds out of the county is wanting. This is wisely so. The local funds of a community are its commercial life blood, and should be kept in the community. I have no objection to so much of the majority opinion as holds that if the county board, in good faith, believes the local bank to be irresponsible, it need not and should not entrust such bank with the county moneys. But in such case the funds should be safely kept in the county treasury. The reason for this is because the board has been given no statutory power to do otherwise. If this interpretation of the law were given I apprehend that the county board would have little difficulty in determining that the local bank, lawfully chartered, and regularly and rigidly examined by the state banking department, and further fortified with a sufficient bond to insure its responsibility, was entirely solvent and trustworthy. If not, the situation would be likely to prompt the establishment of a solvent and responsible bank in the county or to compel such speedy reformation in the fiscal affairs of the existing bank as to banish every suspicion of its irresponsibility.
The student of this matter should not be misled by the seemingly small capital and deposits of the local bank. Stanton county has the least population of any county in the state— only 881 inhabitants. (Vol. 35, No. 139, Report of The Kansas State Board of Agriculture, quarter ending September, 1916.) The records and files of the secretary of state and of the state bank commissioner show that the bank was organized on December 13, 1913, and checked in to commence business by the bank commissioner on November 24, 1914. Prior thereto no bank had existed in the county since the collapse of the boom twenty years ago. (Records of bank commissioner.) The local bank had only been doing business one month and seventeen days when its bid for the county deposits was *85ignored and the funds sent outside the county without authority. The local bank had not been running long enough to get into bad financial condition nor to warrant the slightest question of its solvency or responsibility, unless, indeed, its officers were deplorably and criminally negligent from its inception — which, of course, is not even intimated.
However, the issuable facts touching the good faith, of the county board, etc., may be determined in the further proceedings ordered by this court. I think the conditions under which the county deposits could be sent out of the county do not exist.